This is an appeal from the district court of Oklahoma county. The plaintiffs in error filed their brief August 13, 1923. No brief has, been filed by the defendant in error and no extension of time has been given to file same and no reason has been assigned by the defendant in error as to why he has not filed brief. The brief of the plaintiffs in error appears to reasonably sustain the assignments of error, and under the rule of this court, the record will not be searched to find some theory upon which the judgment of the lower court may be sustained.
The judgment of the lower court is reversed.
By the Court: It is so ordered.